          Case 1:20-cr-00330-AJN Document 13 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––– x
                                       :
UNITED STATES OF AMERICA,
                                       :                           20 Cr. 330 (AJN)
            v.
                                       :
GHISLAINE MAXWELL,                                                 NOTICE OF APPEARANCE
                                       :
                        Defendant.
                                       :
–––––––––––––––––––––––––––––––––––––– x

To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that the undersigned hereby appears for purposes of

arraignment, initial appearance and a bail hearing only (until final retainage issues are completed)

as counsel for Defendant Ghislaine Maxwell in the above-captioned action. The undersigned

counsel certifies that he is admitted to practice in this Court.


Dated: New York, New York
       July 8, 2020


                                                    COHEN & GRESSER LLP

                                                    /s/ Christian R. Everdell
                                                    Christian R. Everdell
                                                    800 Third Avenue
                                                    New York, New York 10022
                                                    (212) 957-7600

                                                    Attorney for Defendant Ghislaine Maxwell
